Name: Commission Regulation (EEC) No 60/88 of 8 January 1988 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 6/30 Official Journal of the European Communities 9. 1 . 88 COMMISSION REGULATION (EEC) No 60/88 of 8 January 1988 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community . Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 3990/87 (2), and in particular Article 1 1 thereof, Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 on imports of rice from the Arab Repub ­ lic of Egypt (3), and in particular Article 1 thereof, Whereas Regulation (EEC) No 1250/77 provides that the levy calculated in accordance with Article 1 1 of Regula ­ tion (EEC) No 1418 /76 is to be reduced by an amount to be fixed by the Commission each quarter ; whereas this amount must be equal to 25 % of the average of the levies applied during a reference period ; Whereas, under Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed rules for the application of Regulation (EEC) No 2412/73 (4), as amended by Regulation (EEC) No 3817/85 (5), the reference period is to be the quarter preceding the month in which the amount is fixed ; Whereas Council Regulation (EEC) No 2658/87 intro ­ duces from 1 January 1988 a new combined nomencla ­ ture meeting the requirements of both the Common Customs Tariff and the Community's statistics of foreign trade and replacing the present nomenclature, Whereas the levies to be taken into consideration are therefore those applicable during October, November and December 1987, HAS ADOPTED THIS REGULATION : Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1250/77 by which the levy on imports of rice origina ­ ting in and coming from the Arab Republic of Egypt is to be reduced shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 January 1988 . For the Commission Frans ANDRIESSEN Vice-President ( ¢) OJ No L 166, 25 . 6 . 1976 , p. 1 . I2) OJ No L 377, 31 . 12 . 1987 . (3) OJ No L 146, 14 6 . 1977 , p 9 . (4) OJ No L 302, 31 . 10 . 1973 , p. 1 . 0 OJ No L 368 . 31 . 12 . 198.S , p. 16 . 9 . 1 . 88 Official Journal of the European Communities No L 6/31 ANNEX to the Commission Regulation of 8 January 1988 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced (ECU/tonne) CN cock Amounts to be deducted 1006 10 91 82,20 1006 10 99 74,62 1006 20 10 102,75 1006 20 90 93,27 1006 30 1 1 129,90 1006 30 19 147,91 1006 30 91 138,34 1 006 30 99 158,56 1006 40 00 44,55